Citation Nr: 1624575	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to February 1981 and from May 1982 to May 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The statement of the case (SOC) issued to the Veteran in July 2011 included two issues [entitlement to a rating greater than 10 percent for C-5 discectomy with C-5 to C-6 fusion with residual scar and whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for chronic headaches] in addition to those listed on the title page of this decision.  However, in the substantive appeal received in July 2011, the Veteran specifically stated that he wished to appeal only his hearing loss and tinnitus claims.  He has not perfected an appeal as to an increased rating for the service-connected cervical spine disability or as to a claim to reopen the previously denied issue of entitlement to service connection for a chronic headache disability.  The fact that the Veteran's representative listed these two additional issues in the May 2016 appellate brief does not alter this conclusion.  These two additional issues are, however, referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied entitlement to service connection for bilateral hearing loss.

2.  The evidence associated with the file after the June 1999 rating action includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating service connection for bilateral hearing loss.  
3.  Tinnitus is etiologically related to acoustic trauma sustained in active service.

CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

2.  New and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the favorable disposition of the actions here, which is not prejudicial to the Veteran, no further action with respect to the issues granted herein is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Claim to Reopen Service Connection for Bilateral Hearing Loss

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).
New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, a June 1999 rating decision denied entitlement to service connection for bilateral hearing loss based on a finding that the Veteran did not have hearing loss for VA purposes.  The Veteran did not appeal that decision. 

Pertinent evidence of record at the time of the June 1999 rating decision included the Veteran's service treatment records (STRs), which showed that he did not have hearing loss for VA purposes and a May 1999 VA audiology report, in which the examiner found the Veteran did not have bilateral hearing loss for VA purposes. 

Relevant evidence received since the June 1999 rating decision includes a June 2010 VA audiology evaluation report, which shows that the Veteran has bilateral hearing loss disability for VA purposes; and an October 2010 opinion from his private audiologist who opined that the Veteran's bilateral hearing loss was "more than likely has something to do with noise trauma and could possibly be as a result of his" time in active service.

The Board finds that the June 2010 VA audiology evaluation report and the October 2010 opinion from the Veteran's private audiologist are new and material.  These documents are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  Thus, reopening of the claim for service connection for bilateral hearing loss is warranted.

Claim for Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service when he worked as an aircraft maintenance specialist.  Review of the record confirms that the Veteran's military occupational specialty (MOS) during his twenty years of active service was that of an aircraft maintenance specialist.  Additionally, his service treatment records (STRs) show that he was in the hearing conservation program during active service, indicative of a MOS that was subjected to hazardous noise.  The Board finds that the Veteran's report of significant hazardous noise exposure is consistent with the fact and circumstances of his service and concedes that he sustained acoustic trauma during active service. 

Also, available STRs were the Veteran's copies and only included records between 1976 and 1993.  In July 2010, a formal finding on the unavailability of the STRs was made, and a notice was sent to the Veteran informing him as such.  Nevertheless, the available STR's were silent for complaints of, or treatment for, tinnitus.  However, he reported that he first experienced symptoms of tinnitus during active service and that the continued symptoms have worsened in frequency since separation from active service.  The Board finds that the Veteran is competent to report that he first experienced symptoms of tinnitus and that these problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

At the June 2010 VA audiology evaluation, the Veteran reported that he first experienced tinnitus in active service.  The examiner noted the Veteran's reports of tinnitus and found the condition "as likely as not a symptom associated with the Veteran's hearing loss."  The examiner ultimately opined that it was less likely as not related to in-service noise exposure.  The examiner did not provide a sufficient rationale for the conclusion reached, but simply noted that the Veteran did not have hearing damage while in service.  The Board does not find this opinion probative as the rationale does not address tinnitus; rather, it addresses only hearing loss.  Furthermore, the opinion disregarded the Veteran's lay statements regarding onset and continuity of symptoms.  The opinion is therefore inadequate and lacking in probative value. 

The Board acknowledges that the Veteran stated that he had filed a claim for service connection for tinnitus a month after separating from active service in 1998 and was thereafter denied service connection for the condition.  However, the Board notes that there is no rating decision associated with the claims file adjudicating such a claim and, thus, will not place any probative weight on these statements. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record regarding tinnitus is not a competent opinion against the claim as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion reached.  In addition, the Veteran has competently and credibly reported tinnitus during service-and a continuity of symptomatology since service.  
As such, where the only probative evidence of records indicates that tinnitus began during service and continued thereafter, the Board concludes that a grant of service connection for tinnitus is warranted.  

ORDER

New and material evidence has been received, and reopening of the claim for service connection for bilateral hearing loss, to this extent only, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's remaining issue on appeal is decided.  A review of the available STRs shows that the Veteran had several complaints related to his ears during active service.  In March 1983, he was treated for getting jet fuel in his left ear.  Some damage was possibly noted.  In an October 1984 report of medical examination, his ears were found to be abnormal due to the presence of large cerumen in both canals, and the examiner also noted the drums were abnormal as the examiner was unable to visualize them.  In an October 1984 report of medical history, a history of hearing loss was reported.  Issues related to bilateral cerumen impaction were noted again in April 1985.  As noted above, the STRs are incomplete, and a separation examination was not available for review.  

After service, the Veteran filed his initial claim for service connection for hearing loss in April 1999, within a year from separation from active service.  

As noted above, the Veteran was most recently provided an audiology evaluation in June 2010.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or the result of in-service noise exposure. In this regard, the examiner based his rationale solely on "[e]lectronic hearing testing conducted during service show[ing] the veteran did not have hearing damage while in service."  
The Board finds the June 2010 VA opinion to be inadequate.  First, the examiner cited solely to the Veterans lack of hearing loss during service as a basis of his rationale.  The Board notes that normal hearing during service, especially when the STRs are incomplete and the separation examination is unavailable, cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner failed to consider the Veteran's in-service complaints related to his ears as indicated above.  The Board also notes that, in an October 2010 statement, the Veteran's private audiologist noted that there was a likelihood that the Veteran's bilateral hearing loss disability was due to noise exposure he experienced during active service.  However, the private audiologist did not provide his speculative opinion with an adequate rationale.  Regardless, the VA examiner did not have the opportunity to address the October 2010 opinion.  For these reasons, the June 2010 VA opinion provided is not adequate and thus cannot serve as the basis of a denial of service connection for bilateral hearing loss disability.

Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Also, on remand, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral hearing loss disability is etiologically related to noise exposure sustained during the Veteran's active service or had its onset within one year of his separation from active service.  The rationale for all opinions expressed must be provided.

3.  Then, readjudicate service connection for bilateral hearing loss. If the decision is adverse, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


